    Case: 1:17-cv-05957 Document #: 95 Filed: 07/30/19 Page 1 of 2 PageID #:372




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FLAVA WORKS, INC.,                                )
                                                  ) Case No. 17 CV 5957
               Plaintiff,                         )
                                                  ) Judge Joan B. Gottschall
       v.                                         )
                                                  )
MARC JURIS,                                       )
                                                  )
               Defendant.                         )
                                                  )

                                              ORDER

       After reviewing the unredacted response intervener wishes to file under seal and the

accompanying exhibits [89-1], the court finds that intervener has not shown good cause for the

proposed redactions. “In civil litigation only trade secrets, information covered by a recognized

privilege (such as the attorney-client privilege), and information required by statute to be

maintained in confidence (such as the name of a minor victim of a sexual assault), is entitled to

be kept secret . . . .” Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir. 2002)

(citations omitted). Intervener submits that the redactions are intended to protect information

“that is sensitive and that could jeopardize the integrity of the Settlement Agreement . . . due to a

confidentiality clause.” Am. Mot. Seal 1, ECF No. 86.       The court does not see anything in the

proposed redactions obviously pertaining to the terms of the settlement agreement. The proposed

redactions instead appear to withhold the terms of a separate retainer agreement between a

lawyer (intervener) and client (the plaintiff).

       Intervener identifies no privilege or statutory rule requiring confidentiality of the terms of

the retainer agreement. The retainer agreement itself (Unredacted Resp., ECF No. 89 at 9-12 Ex.

A) contains no confidentiality clause. Intervener has not suggested, or shown, that the attorney-

                                                  1
    Case: 1:17-cv-05957 Document #: 95 Filed: 07/30/19 Page 2 of 2 PageID #:372




client privilege, protects any part of the retainer agreement. “As a general rule, matters involving

the receipt of fees from a client are not privileged as they do not involve confidential

communications.” In re Walsh, 623 F.2d 489, 494 (7th Cir. 1980) (citing In re January 1976

Grand Jury (Genson), 534 F.2d 719 (7th Cir. 1976); United States v. Hodgson, 492 F.2d 11751

(10th Cir. 1974); United States v. Haddad, 527 F.2d 537 (6th Cir. 1975)) (retainer agreement not

privileged). Rather, “information about a known client’s fees is privileged only if, under the

circumstances, its disclosure would in effect reveal confidential communications between the

attorney and client.” In re Witnesses Before The Special March 1980 Grand Jury, 729 F.2d 489,

495 (7th Cir. 1984). If this is the case, intervener does not say so.

       Because intervener represents that the settlement agreement may be jeopardized by

unsealing the proposed response, all of the parties will be provided with an opportunity to

supplement the motion to seal. Any further filings supporting the motion to seal (ECF No. 86)

are due by and including August 2, 2019. If no supplements are filed by that date, the motion to

seal will be denied, and plaintiff’s proposed response and the accompanying exhibits (ECF No.

89) will be unsealed. If supplemental material is timely filed, the proposed response will remain

sealed until the court has decided the motion to seal (ECF No. 86). The motion hearing set for

July 31, 2019, is stricken; no appearance is required to present the motion to seal. The court will

rule by mail on the motion to seal and any supplemental material.

       Completing briefing on plaintiff’s motion to quash need not await a decision on the

motion to seal. Any reply in support of the motion to quash (ECF No. 73) is due on or before

August 5, 2019.



Date: July 30, 2019                                           /s/
                                                       Joan B. Gottschall
                                                       United States District Judge
                                                  2
